DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 21 DEC 2021.

Priority
This application is a 371 of PCT/US2016/067353. Applicant’s claim for the benefit of a prior-filed application PCT/US2016/067353 filed 16 DEC 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/269,890 filed 18 DEC 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Restriction/Election
	Applicant’s election without traverse of Group I: claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27, in the reply filed on 8 March, 2021, is acknowledged.
Applicant’s Amendments
	Applicant’s amendments and remarks filed on 26 APR 2022 are acknowledged. Applicant has cancelled claim 12, amended claims 1, 3, and 13, and added new claim 120. 
Status of the Claims
Claims 4-5, 7-9, 11-12, 14-15, 17, 19-23, 26, 28-31, 35-36, 39-44, 46-49, 51-55, 59-60, 62-65, 67-113, and 118-119 are cancelled.  Claim 120 is new. Claims 1, 3, and 13 are amended. Claims 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-3, 6, 10, 13, 16, 18, 24-25, 27, and 120 are under examination.					
Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment to claim 1. Claim 1, according to the BRI of the newly amended claim, is directed to a broad genus of gRNAs that need only target a desired nucleic acid sequence comprising naturally occurring nucleotides. Although the cell in which the CRISPR system is employed needs to comprise a nucleic acid sequence comprising an unnatural nucleotide, the target sequence targeted by the gRNA need not comprise an unnatural nucleotide as the modification (that occurs during replication) of the unnatural nucleotide may now comprise a substitution with a natural nucleotide or a deletion. A CRISPR gRNA target sequence that no longer comprises an unnatural nucleotide is indistinguishable from any other art recognized target nucleic acid sequence and one of ordinary skill in the art could easily design a gRNA for such a target sequence as described in the prior art cited in the previous Office action and herein. Therefore there is no written description issue in view of applicant’s amendments to claim 1. 
Furthermore, as presented in the prior Office action, prior art clearly teaches that sgRNAs can recognize, bind, and cleave target sequences with a single nucleotide mismatch. Hsu (Hsu PD, et al. 2013 Sep; 31(9):827-32; cited in prior Office action) teaches that SpCas9 tolerates mismatches between guide RNA and target DNA at different positions in a sequence-dependent manner, sensitive to the number, position and distribution of mismatches (Abstract). Carroll (Carroll D. Nature Biotechnology. 2013 Sep; 31(9):807-9) teaches that the Cas9 nuclease is less sensitive to mismatches between the sgRNA and target than researchers might wish. Carroll teaches that base pairs near the PAM are more important, but that there is no identifiable seed sequence in the first 7–12 positions. Carroll further teaches that it is difficult to define simple rules for sgRNA design based on prior results since the pattern of tolerated substitutions varies considerably among sgRNA-target pairs, some being very sensitive to mismatches, others accepting many variants. Carroll also teaches that in some cases, mismatched pairs supported enhanced activity, either in cleavage (recognition and binding) or in gene activation. (See Carroll p, 808¶2.) Thus, even if the target sequence comprises an unnatural nucleotide in one strand but not in the complementary strand, in other words if one half of an unnatural base pair is now absent in the double stranded DNA, one of ordinary skill in the art need only direct the gRNA to the strand that comprises only natural nucleotides. And this would thus present the same situation as above wherein a CRISPR gRNA target sequence that no longer comprises an unnatural nucleotide is indistinguishable from any other art recognized target nucleic acid sequence and one of ordinary skill in the art could easily design a gRNA for such a target sequence as described in the prior art cited in the previous Office action and herein. Therefore there is no written description issue in view of applicant’s amendments to claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 120 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claim recites that the cell (comprising the CRISPR system and gRNA) of claim 1 exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA. 
Either this is an inherent property of (that naturally flows from) the cell, the CRISPR system, and/or the gRNA of claim 1, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the "exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the cell (comprising the CRISPR system and gRNA) of claim 1. Therefore, the "wherein" clause is not considered to further limit the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in “exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 120 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the cell (comprising the CRISPR system and gRNA) of claim 1 exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA. 
The claim is considered indefinite because the scope of the claim to achieve the functional property of “exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA” cannot be determined. 
Either this is an inherent property of (that naturally flows from) the cell, the CRISPR system, and/or the gRNA of claim 1, or it is not. 
To the extent it is not an inherent property (that naturally flows) from the product/structure of the independent claim, then the claim is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if  the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)
In the instant case, the limitation “exhibits higher retention of the unnatural nucleotide than a cell without the sgRNA” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 
If the scope of the claim structure is not limited to the specific structure(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
The specification fails to disclose what structural changes in addition to those recited in claim 1 is/are necessary and sufficient to cause the recited functional property of claim 120, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Jiang—Ran—Kimoto – Malyshev 
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, 27, and 120 are or stand rejected under 35 U.S.C. 103 as being unpatentable over Ran (Ran, F.A. et al. Cell, 2013; 155:2, 479-480),  Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, Mar 2015; 81 (7) 2506-2514), Kimoto, (Kimoto M., et al. Chemical Biology of Nucleic Acids, 2014; 131-48), and Malyshev (Malyshev, D., et al. Nature, 2014; 509, 385–8).
Before the effective filing date of the instant application, Ran and Jiang teach elements relevant to use of the CRISPR/Cas system, employing sgRNAs in mammalian and bacterial cells. Ran teaches that in CRISPR/Cas systems the crRNA and tracrRNA can be fused together to create a chimeric, single-guide RNA (sgRNA; Fig. 1) and that Cas9 can thus be re-directed toward almost any target of interest in immediate vicinity of the PAM sequence by altering the 20-nt guide sequence within the sgRNA. Ran teaches that, depending on the desired application, sgRNAs can be delivered as sgRNA-expressing plasmids (Fig. 4c) and also teaches the use of two different sgRNAs, targeting different nucleic acid strands and sequences, for use with Cas9 nickases and increasing target-site specificity (p. 2283 “Approaches for sgRNA construction and delivery”; pp. 2285-6, Box 2 and figures 4a,c). Ran also teaches the use of wild-type Cas9 for mediating double stranded breaks at the sgRNA target site (Box 2). Thus Ran teaches (Type II) CRISPR/Cas systems comprising one or more nucleic acids encoding a CRISPR/Cas system and a nucleic acid sequence comprising an unnatural nucleotide; wherein the CRISPR/Cas system encodes a single guide RNA (sgRNA) comprising a crRNA-tracrRNA scaffold and an additional nucleic acid sequence that encodes an additional single guide RNA (sgRNA) comprising a crRNA- tracrRNA scaffold.
Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8). Jiang teaches a 20-bp complementary region (N20) with the requisite NGG PAM matching genomic loci of interest fused with crRNA and tracrRNA as a single synthetic guide RNA (sgRNA) transcript (p. 2506) and plasmids for single-gene editing that can readily be modified by changing the N20 sequence of the sgRNA when different genomic or target loci are being targeted (p. 2508, 2511, Table 1, Figure 1b, and Supplemental Table 2). Jiang thus demonstrates what is well-known by a person of ordinary skill in the art: CRISPR/Cas systems can be targeted to various target sequences by altering the sgRNA sequence for appropriate sequence complementarity to the desired target sequence. 
Jiang also teaches, what is well known in the art prior to the filing date, that DNA donor sequences comprise sequences that are homologous to the site targeted for modification via CRIPSPR/Cas9 mediated editing, i.e. through homologous recombination at the site of Cas9 double-strand (ds) cleavage (pp. 2508-10 and the option of using Cas9 variants for single strand cleavage/nicking and HDR for increasing site-specific modifications while reducing off-target effects, p. 2513). Donor sequences vary in comparison to target sequences by specific modifications. Variations comprise modifications such as substitutions to correct sequences associated with genetic defects or modifications to introduce deletions or insertions into the target sequence to, for instance, introduce or correct premature termination, or to introduce other modifications as desired by the artisan. Donor sequences, known in the art before the time of filing, are used for homology-directed repair (HDR) in which intact homologous DNA donor is used to replace the DNA surrounding the cleavage site in an accurate manner. In addition, HDR can also mediate the precise insertion of external DNA at the break site and may comprise unnatural or modified (poly)nucleotide/ (poly)nucleosides of ds or ss DNA or RNA (see for example, Hsu, P. D., et al. Cell, 2014; 157(6), 1262-1278). Thus, Ran and Jiang taken together demonstrate one or more plasmids comprising CRISPR/Cas system components including a Cas9, sgRNAs comprising PAMs, and donor/target nucleic acid sequences.
	Neither Ran nor Jiang are directed to organisms or constructs comprising unnatural nucleotides or unnatural nucleotide base pairs (UBPs).
Malyshev teaches genetically engineered E. coli comprising plasmids comprising unnatural base pairs dNAM and d5SICS (dX and dY, respectively). UBP retention during multiple rounds of replication is a feature sought after in synthetic biology applications involving UBPs (see, for example, Kimoto, section 2.2 p. 138 ¶1 and Table 1, where the goal of maintaining the linear amplification of DNA retaining and assessing the retention of the UBP is set forth as the purpose; cited in prior Office action). The desire for UBP retention is demonstrated by artisans’ pursuit to identify polymerases with high fidelity for retaining UBPs during replication or PCR amplification and through generating and identifying unnatural nucleotides/nucleosides that share high complementarity specificity for their paired unnatural nucleotides/nucleosides over natural nucleotides/nucleosides (Kimoto, pp. 132-42). 
A practitioner of skill in the art would recognize immediately that maintenance of the UBPs in the synthetic plasmids through multiple rounds of replication in Malyshev’s engineered E. coli would be highly desirable and a prerequisite for organisms that are engineered for production of synthetic products.  Applications for introducing, and/or maintaining, and/or correcting and/or altering UBPs (in genomic or extrachromosomal DNA) through CRISPR/Cas9-mediated HDR in the presence of DNA donor/target templates bearing UBPs (or through NHEJ) would be prima facie obvious to an artisan skilled in the art of synthetic biology/gene editing once a replication competent organism comprising nucleic acids comprising UBPs could be maintained in culture. 
Thus, in regard to instant c. 1-3 and 12-13, Malyshev’s semi-synthetic E. coli provides both the system and the motivation for combining the teachings of Jiang, Ran, and Hirao with that of Malyshev to arrive at the instant invention because, an artisan of skill in the art would at once envisage use of the molecular tools in CRISPR/Cas systems comprising one or more plasmids comprising sgRNAs (with targeting motifs), and DNA donor/target nucleic acids comprising unnatural nucleotides for use in semi-synthetic E. coli or any other genetically modified organisms comprising UBPs to target plasmids that had lost the desired UBPs through insertion, substitution, or deletion or a combination of these and would utilize the knowledge of one skilled in the art to generate sgRNAs to target the “modified” templates (those comprising only natural nucleotides due to substitution mutations or deletion of the unnatural nucleotide), but not to target the unmodified templates (that still retained the UBP in its desired context), in order to affect repair of the modified templates and maintain the UBPs in the synthetic plasmids. (In regard to the limitation of instant c. 13, in the absence of repair, replication of the modified template would be impaired in the system once the template was cleaved by the Cas guided by the sgRNA that specifically recognizes the modified template, and thus the rate of replication of the cleaved/modified nucleic acid sequence would be lower, i.e. decreased, in comparison to an uncleaved template/plasmid/nucleic acid sequence.)
An artisan of skill in the art would have a reasonable expectation of success, before the time of filing, in combining known molecular techniques such as design of one or more plasmids comprising Cas9 endonuclease, sgRNAs, donor DNA templates, for specific editing of a target sequence (as per Ran and Jiang), for correcting unwanted mutations, substitutions, mismatches, or for inserting (or deleting) any additional sequences comprising the desired UBPs, or for making any other CRISPR/Cas modification known to an artisan skilled in the art before the time of filing. 
Thus, it would be prima facie obvious to an artisan skilled in the art before the filing date of the instant application to combine the teachings of Ran, Jiang, and Malyshev with reasonable expectations of success in doing so as all the features of the instant application and the molecular techniques necessary to combine them in known ways with predictable results are taught in the prior art cited above.
In regard to the further limitation of claim 6 and 10, Ran and Jiang (p. 2506 ¶3 and p. 2508 ¶2) teach that the sgRNAs comprise PAM recognition elements and Ran teaches varying the offset of the sgRNA for increasing target specificity and decreasing off-target cleavage, see Box 2, p. 2285).
In regard to the limitations of claims 16, 24, and 27, Jiang teaches, in Table 1 and Fig. 1b, one or more plasmids comprising one or more nucleic acids comprising a CRISPR/Cas system and including a Cas9 (Type II wild-type S. pyogenes, p. 2508), sgRNA, PAMs, and DNA nucleic acid sequences comprising donor/target sequences for use in vivo, e.g. in cells including the single-cell organism E. coli (pp. 2506-8).
In regard to the further limitations of claims 18 and 25, Kimoto teaches templates where polynucleotides comprise more than one unnatural nucleotide (see, for example, Figures 1 and 8; see also HIMAO, Figures 10 and 11) and unnatural nucleotides comprising d5SICS and dMMO2 (pp. 134-5 and Figure 2) and Malyshev teaches polynucleotides comprising d5SICS, dNAM, dTPT, and dMMO2.
In regard to the limitation of claim 120, as described above in the 112(d) and 112(b) rejections, claim 120 recites no additional structural limitation(s) to the cell, the CRISPR system, and/or the gRNA, and thus, the newly recited functional language must flow from the recited structure of the dependent claim. Thus, a practitioner would have a reasonable expectation that the cell comprising the invention of claim 1 rendered obvious by the combined teachings of Jiang, Ran, Kimoto, and Malyshev would exhibit higher retention of the unnatural nucleotide than a cell without the sgRNA because the donor-mediated HR would retain the UBP at the desired target site.
Response to Arguments
Applicant's arguments filed 26 APR 2022 have been fully considered but they are not persuasive.
The amendments to claim 1 directed to wherein… “the sgRNA comprises a target motif that targets a modification consisting of a substitution of the unnatural nucleotide with a natural nucleotide or a single nucleotide deletion at the unnatural nucleotide position” does not change the structural component of the broad genera of gRNAs. Claim 1, according to the BRI of the newly amended claim, is directed to a broad genus of gRNAs that need only target a desired nucleic acid sequence comprising naturally occurring nucleotides. Although the cell in which the CRISPR system is employed needs to comprise a nucleic acid sequence comprising an unnatural nucleotide, the target sequence targeted by the gRNA need not comprise an unnatural nucleotide as the modification (that occurs during replication) of the unnatural nucleotide may now comprise a substitution with a natural nucleotide or a deletion. A CRISPR gRNA target sequence that no longer comprises an unnatural nucleotide is indistinguishable from any other art recognized target nucleic acid sequence and one of ordinary skill in the art could easily design a gRNA for such a target sequence as described in the prior art cited in the previous Office action and herein. Furthermore, a gRNA is known to target (or recognize, or bind to, or hybridize to) the complementary sequence for which it was designed to target or recognize. 
Furthermore, as presented in the prior Office action, prior art clearly teaches that sgRNAs can recognize, bind, and cleave target sequences with a single nucleotide mismatch. Hsu (Hsu PD, et al. 2013 Sep; 31(9):827-32; cited in prior Office action) teaches that SpCas9 tolerates mismatches between guide RNA and target DNA at different positions in a sequence-dependent manner, sensitive to the number, position and distribution of mismatches (Abstract). Carroll (Carroll D. Nature Biotechnology. 2013 Sep; 31(9):807-9) teaches that the Cas9 nuclease is less sensitive to mismatches between the sgRNA and target than researchers might wish. Carroll teaches that base pairs near the PAM are more important, but that there is no identifiable seed sequence in the first 7–12 positions. Carroll further teaches that it is difficult to define simple rules for sgRNA design based on prior results since the pattern of tolerated substitutions varies considerably among sgRNA-target pairs, some being very sensitive to mismatches, others accepting many variants. Carroll also teaches that in some cases, mismatched pairs supported enhanced activity, either in cleavage (recognition and binding) or in gene activation. (See Carroll p, 808¶2.) Thus, even if the target sequence comprises an unnatural nucleotide in one strand but not in the complementary strand, in other words if one half of an unnatural base pair is now absent in the double stranded DNA, one of ordinary skill in the art need only direct the gRNA to the strand that comprises only natural nucleotides. And this would thus present the same situation as above wherein a CRISPR gRNA target sequence that no longer comprises an unnatural nucleotide is indistinguishable from any other art recognized target nucleic acid sequence and one of ordinary skill in the art could easily design a gRNA for such a target sequence as described in the prior art cited in the previous Office action and herein.
In response to applicant's argument that the invention fixes the problem of lost UBPs by providing sgRNA target motifs that facilitate retention by supporting degradation of modified nucleic acid sequences in which the unnatural nucleotide position is substituted or deleted, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that "the CRISPR/Cas system is configured to cleave the modified nucleic acid sequence if present, leading to degradation of the modified nucleic acid sequence." Applicant also argues that “one skilled in the art would understand from the specification how to employ the principles of base pair complementarity to provide sgRNA target motifs that facilitate retention by supporting degradation of modified nucleic acid sequences in which the unnatural nucleotide position is substituted or deleted.” The arguments have been fully considered but are not found persuasive because the Office has demonstrated how one skilled in the art would understand from the prior art teaching how to employ the principals of base pair complementarity to provide sgRNA target motifs that facilitate retention (of UBPs) by supporting donor-mediated homologous repair of modified nucleic acid sequences in which the unnatural nucleotide position is substituted or deleted that does not rely on the instant disclosure. A cell comprising a CRISPR system/gRNA and nucleic acids comprising UBPs according the Office’s rationale would also inherently lead to (or be reasonably expected to result in) donor-mediated repair and to a "higher retention of the unnatural nucleotide than a cell without the sgRNA" functional outcome. And thus, the Office’s rationale would also result in fixing “the problem of lost UBPs.” Thus, the applicant’s argument is not persuasive in regard to secondary considerations of functional outcomes. Furthermore, applicant has failed to address or counter the Office’s argued reasonable expectation that homologous repair would also naturally be taking place in the cells as opposed to or in addition to “degradation of modified nucleic acid sequences” and would thus result in the inherent and/or expected outcome resulting from the structure of the CRISPR system/gRNA presented. Thus, the Office has successfully presented a reasonable expectation of success and a case of obviousness for arriving at a claimed invention from "the predictable use of prior art elements according to their established functions." Thus, applicant’s assertion that “the claimed cells yield more than predictable results” is not found persuasive.
Furthermore, in regard to achieving “degradation of the modified nucleic acid sequence,” it has been well recognized in the art for several decades that linear DNA fragments are susceptible to rapid degradation by intracellular exonucleases of E. coli, particularly RecBCD (See, for example, Sitaraman K, et al. 2004, Prior Art Made of Record, below, who cites references from 1981). Since CRISPR/Cas systems result in cleavage at the gRNA site by generating double strand breaks, it would be prima facie obvious to one of ordinary skill in the art that any resulting linear DNA (not repaired by donor-template mediated HR) would be subject to increased and rapid degradation by the inherent characteristic of the nuclease system and host cell physiology.
Lastly, Kimoto teaches that fidelity during replication is recognized whether replication occurs in vitro (as in a PCR reaction) or, analogously, if replication were to occur intracellularly, and thus, supports that retention of UBPs and fidelity of replication was recognized as important in the art. Kimoto states, “Replication requires extremely high selectivity of each cognate pairing of the natural and unnatural base pairs. This is because the replicated DNAs are subsequently used as templates, and thus even slight misincorporation (<1 %) accumulates through repetitive amplification. For example, if the selectivity of an unnatural base pairing is 99.0 % in each cycle of PCR, only ~74 % of the unnatural base pair ¼ (if the amplification efficienc 100% per cycle) will theoretically exist in the ¼ 930 amplified DNA after 30 cycles of PCR (0.9 ~0.74). However, if the selectivity is 99.9 %, then ~97 % of the unnatural base pair will survive after 30 cycles of ¼ 30 PCR (0.999 ~0.97)” (p. 133 final ¶). Furthermore, Kimoto (and others) report very high fidelity for UBPs (99.9%), which means that the unnatural bases do not substantially pair with natural bases (p. 135 ¶1). In other words this is an art recognized feature inherent to unnatural bases and UBPs.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
•  Sitaraman K, et al. Journal of Biotechnology. 2004 Jun 10;110(3):257-63) teaches and cites references from 1981 that teach rapid degradation of liner DNA in E. coli (p. 258¶3).
•  Hirao (Hirao I. Reviews in Cell Biology and Molecular Medicine. 2014 Sep 15:1-6) teaches that unnatural nucleotide pairs function in replication, transcription and translation their complementarity and thus demonstrate ability to hybridize (or pair) as DNA-DNA, DNA-RNA, and RNA-RNA constructs (Fig 1).

    PNG
    media_image1.png
    493
    616
    media_image1.png
    Greyscale

•  Li (Li L, et al. Journal of the American Chemical Society. 2014 Jan 22;136(3):826-9) is directed toward developing an unnatural base pair for the in vivo expansion of an organism’s genetic alphabet and for a variety of in vitro biotechnology applications where modified UBPs are used to site-specifically label amplified DNA, and demonstrates that hydrophobic and packing forces are sufficient to mediate natural-like replication with UBP templates.
•  Hsu PD, Scott DA, Weinstein JA, et al. (2013) DNA targeting specificity of RNA-guided Cas9 nucleases. Nature biotechnology, Sep;31(9):827-32).
•  Hirao, I., Kimoto, M., & Yamashige, R. (2012). Natural versus artificial creation of base pairs in DNA: Origin of nucleobases from the perspectives of unnatural base pair studies. Accounts of chemical research, 45(12), 2055-2065.
Conclusion
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, 27, and 120 are rejected. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633
/KEVIN K HILL/Primary Examiner, Art Unit 1633